[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 587 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 588 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 589 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 590 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 591 
FOLGER, J., reads for modification by inserting before the words "striking out," the words "so far as," and by striking out the word "dismissed," and inserting in lieu thereof this phrase, viz.: "stricken out;" and by striking out the words "and from entering" and inserting in lieu thereof, the words "so as to enter;" and by reducing the amount of costs allowed to twenty dollars, for making motion in Special Term, and for one appeal to General Term. And as modified, order affirmed, without costs to either party against the other in this court.
All concur, except RAPALLO, who is for reversal of order so far as it stays proceedings in this action, and ANDREWS, J., absent at argument.
Ordered accordingly.